DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the communication filed 7/25/2020.
Claims 1-20 are presented for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The drawings are objected to because
For Fig. 12, component/element NativeX Management is referenced by two different numbers, i.e., 1216 and 1204; number 1216 is used to reference to two different components/elements, i.e., NativeX Management and appl 3 executable (note: lines 2-3 .

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The usages of “path 716” at [0042], [0043] and [0044] are incorrect. The component/element at Fig. 7 or Fig.8 to be indicated as 716 is a NativeX Management ([0042], [0044] and [0047] from specification also describes the NativeX Management as 716) instead of a path.


Claim Objections
Claims 5 and 15 are objected to because of the following informalities:
“wherein the secure sandbox includes is connected to a storage” at line 1 of Claim 5 should be “wherein the secure sandbox is connected to a storage” (Claim 15 is objected due to same reason).
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eltsin et al. (US PGPUB 20170039049 A1, hereafter Eltsin) in view of Carteri et al. (US PGPUB 20100131951 A1, hereafter Carteri).

Regarding to Claim 1, Eltsin discloses: A method of creating a guest-native executable, the method comprising: 
a host operating system to construct an executable from a guest-native source (see Figs. 1A-1B, 2, [0043]-[0045]; “where a host machine (e.g., host machine 100B) receives guest software (e.g., guest software program 110A) to run in a Native Client environment (e.g., Native Client sandbox 120B). The guest software is configured to execute at a specified guest hardware architecture”, “the host machine provides, using emulation software, a binary translation of the guest software into Native Client compatible machine code …The Native Client compatible machine code is executable” and “The guest software may be configured to execute only within a specified operating system”);
creating an ecosystem for the guest-native source in a secure sandbox running on a host operating system receiving the guest-native source (see Fig 1B and [0044]-[0048]; “creating a set of virtual registers (e.g., emulated guest registers 108B) representing registers (e.g., guest registers 108A) used by the guest software when executing at the specified guest hardware architecture” and “emulating features of the guest hardware architecture and API calls of the guest software within the Native Client”. Creating components of the ecosystem for the guest software received from the guest OS in a secure sandbox 120B running on a host OS receiving the guest software); and 
executing the guest-native source in the ecosystem on the host operating system (see [0049]; “the host machine runs the Native Client compatible machine code in the Native Client environment and within the sandbox”).


However, Carteri discloses: receiving, by a host system, a call from a guest system to construct the executable from a guest source (see [0003] and [0017]-[0019]; “The embedded programming language code is compiled to generate executable code”, “where a request is received from a web client for a webpage referencing JavaScript code. For example, the webpage comprises a JavaScript file” and “generating a Java class instance based on the Java code and compiling the Java class instance”. The host system receives a call or request from a guest system to construct or generate an executable code based on guest source code).  
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the process of performing generation of Native Client compatible machine executable code based on the guest source from Eltsin by including the request from a guess client system to host server system to generate an executable code for guest source code from Carteri, and thus the combination of Eltsin and Carteri discloses the missing limitation from Eltsin, since it would provide a mechanism to trigger the generation of executable code that is controlled by the guest client system.

Regarding to Claim 6, the rejection of Claim 1 is incorporated and further the combination of Eltsin and Carteri discloses: wherein creating an ecosystem includes creating an ecosystem matching the guest-native source (see [0045]-[0048] from Eltsin; “creating a set of virtual registers (e.g., emulated guest registers 108B) representing registers (e.g., guest registers 108A) used by the guest software when executing at the specified guest hardware architecture” and “emulating features of the guest hardware architecture and API calls of the guest software within the Native Client”, emphasis added. Creating registers and features of the guest hardware architecture and API calls within the Native Client environment to match the guest-native source).

Regarding to Claim 7, the rejection of Claim 6 is incorporated and further the combination of Eltsin and Carteri discloses: wherein the guest-native source includes C, C++, python or Java (see [0015] from Eltsin; “An application for the guest platform may be written in a portable programming language (e.g., Java) that may access native components in the form of dynamically loaded libraries”).

Regarding to Claim 8, the rejection of Claim 1 is incorporated and further the combination of Eltsin and Carteri discloses: converting the guest-native source from a first protocol to a second protocol executable on the host operating system (see [0024] from Eltsin; “the code may be translated into a format that is compatible with the rules of Native Client”. Converting the guest-native source code from a first format/protocol to second format/protocol that is executable/compatible to the host operating system or Native Client of the host operating system).

Regarding to Claim 11, Claim 11 is a product claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 16, the rejection of Claim 11 is incorporated and further Claim 16 is a product claim corresponds to method Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 17, the rejection of Claim 16 is incorporated and further Claim 17 is a product claim corresponds to method Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Regarding to Claim 18, the rejection of Claim 11 is incorporated and further Claim 18 is a product claim corresponds to method Claim 8 and is rejected for the same reason set forth in the rejection of Claim 8 above.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eltsin et al. (US PGPUB 20170039049 A1, hereafter Eltsin) in view of Carteri et al. (US PGPUB 20100131951 A1, hereafter Carteri) and further in view of Raut et al. (US PGPUB 20200044954 A1, hereafter Raut).

Regarding to Claim 2, the rejection of Claim 1 is incorporated, the combination of Eltsin and Carteri does not disclose: wherein receiving includes receiving via a secure tunnel to create an encrypted communication path between the guest operating system and the host operating system.
However, Raut discloses: receiving data/information via a secure tunnel to create an encrypted communication path between a first entity and a second entity (see [0032]; “The LBA The secure communication information corresponds to encryption keys and other information that may be used by the network element to establish secure communication channels with other network elements”, emphasis added. Also see [0003]; “receive, by the first network element, a packet, making a first determination that the LBA is a next hop for the packet”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the communication between the guest operating system and host operating system from the combination of Eltsin and Carteri by including the loopback network layer for the multiple entities from Raut, and thus the combination of Eltsin, Carteri and Raut would disclose the missing limitations from the combination of Elsin and Carteri, since it would provide a secure communication channel among the multiple entities (see [0032] from Raut). 

Regarding to Claim 3, the rejection of Claim 2 is incorporated and further the combination of Eltsin, Carteri and Raut discloses: wherein the secure tunnel includes loop back networking (see [0003] and [0032] from Raut).

Regarding to Claim 4, the rejection of Claim 3 is incorporated and further the combination of Eltsin, Carteri and Raut discloses: wherein receiving the guest-native source includes receiving the guest-native source through the loop back networking of the secure tunnel (see [0043] from Eltsin, [0003] and [0032] from Raut; “where a host machine (e.g., host machine 

Regarding to Claim 12, the rejection of Claim 11 is incorporated and further Claim 12 is a product claim corresponds to method Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 13, the rejection of Claim 12 is incorporated and further Claim 13 is a product claim corresponds to method Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Regarding to Claim 14, the rejection of Claim 13 is incorporated and further Claim 14 is a product claim corresponds to method Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eltsin et al. (US PGPUB 20170039049 A1, hereafter Eltsin) in view of Carteri et al. (US PGPUB 20100131951 A1, hereafter Carteri) and further in view of Borkar et al. (US Patent 10599486 B1, hereafter Borkar).

Regarding to Claim 5, the rejection of Claim 1 is incorporated, the combination of Eltsin and Carteri does not disclose: wherein the secure sandbox includes is connected to a storage through the guest operating system.
However, Borkar discloses: host server application includes is connected to a storage through the guest client application (see lines 51-56 of col. 1 and lines 63-67 of col. 31; “The client application may provide APIs that the network applications can call to access client resources, client drives, or client devices, such as but not limited to, USB devices coupled with the client device, bio-metrics, and/or communicate with applications local or native to the client device”. At least the USB device can be considered as a storage device/resource that is connected to the network host application through the guest client application).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the at least one software application running on the guest operating system from the combination of Eltsin and Carteri by including guest client application to provide APIs that allow networked host application is able to access to the client side resources from Borkar, and thus the combination of Eltsin, Carteri and Borkar would disclose the missing limitations from the combination of Elsin and Carteri (note: at the system of Elsin, the sandbox is the networked host application at the host subsytem and the guest operating system is the guest client application at the guest subsystem), since it would provide a mechanism of sharing client side resources between the guest client application and networked host application to provide resource access at the guest client side for the network host server side (see lines 63-67 of col. 31 from Borkar). 

Regarding to Claim 15, the rejection of Claim 11 is incorporated and further Claim 15 is a product claim corresponds to method Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eltsin et al. (US PGPUB 20170039049 A1, hereafter Eltsin) in view of Carteri et al. (US PGPUB 20100131951 A1, hereafter Carteri) and further in view of Bostock (US PGPUB 20140351217 A1).

Regarding to Claim 9, the rejection of Claim 8 is incorporated, the combination of Eltsin and Carteri does not disclose: wherein converting includes converting a block protocol received from the guest operating system to a stream protocol for execution in the secure sandbox.
However, Bostock discloses: converting data in a first protocol to a second protocol that the first and second protocols comprise block format, streaming format (see [0046]; “automatically convert analysis module output to a predefined format suitable for an external tool, service, and the like and may be configured to transmit data in a block format, streaming format”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the first and second protocol formats of the software code from the guest code and Native Client compatible machine code from the combination of Eltsin and Carteri by including data to be converted for further processing can be  block format or streaming format from Bostock, and thus the combination of Eltsin, Carteri and Bostock would disclose the missing limitations from the combination of Elsin and Carteri (note: one of one of the many reasonable embodiments would disclose situation of converting the guest code in block protocol format to the Native Client compatible machine code in stream protocol format), since it would provide a specific example of the software code format can be for the guest code and Native Client compatible machine code from the combination of Eltsin and Carteri.

Regarding to Claim 19, the rejection of Claim 18 is incorporated and further Claim 19 is a product claim corresponds to method Claim 9 and is rejected for the same reason set forth in the rejection of Claim 9 above.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eltsin et al. (US PGPUB 20170039049 A1, hereafter Eltsin) in view of Carteri et al. (US PGPUB 20100131951 A1, hereafter Carteri) and further in view of Hale et al. (US 6151638 A, hereafter Hale).

Regarding to Claim 10, the rejection of Claim 8 is incorporated and further the combination of Eltsin and Carteri discloses: return execution results to the guest operating system (see [0049] from Eltsin and [0026]-[0027] from Carteri; “one or more results are returned to the web client based on executing the executable code”).

However, Hale discloses: converting the second protocol associated with the host server system to the first protocol associated with the guest client system for return to the guest client system (see Claim 22; “converting said parameters from a format compatible with said Server Program to a format compatible with said Client Program”. Also see Claim 17, “”)
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the processes of returning the execution results of the Native Client compatible machine code to the guest client system from the combination of Eltsin and Carteri by including a subprocess of converting the execution results back to the format compatible to guest client subsystem for returning the execution result to the guest client subsystem from Hale, and thus the combination of Eltsin, Carteri and Hale would disclose the missing limitations from the combination of Elsin and Carteri, since it would provide a mechanism of ensuring the guest client subsystem is able to understand the execution results came from the host server subsystem that may have different formats from the guest client subsystem (see Claims 13 and 22 from Hale).

Regarding to Claim 20, the rejection of Claim 18 is incorporated and further Claim 20 is a product claim corresponds to method Claim 10 and is rejected for the same reason set forth in the rejection of Claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weissman (US Patent 7590982 B1) discloses: a binary translation is used to convert some of the guest system code of guest VM into native code of the host machine running the guest VM (see lines 13-15 and lines 31-33 of col. 2).
Kolke (US PGPUB 20100228887 A1) discloses: virtualization unit converts I/O processing request by the guest OS into formats executable by a standard device driver on the host OS (see [0038]).
Tsirkin et al. (US Patent 11099874 B1) discloses: a processor of a host device receives a request from a guest VM running on the host device to create a executable code that associated with guest memory address space of the guest VM (see Claim 1). 
Kludy (US PGPUB 20190386980 A1) discloses: a loopback network interface is provided for a secure path for data transfer between sending and receiving components (see [0075]).
Green et al. (US PGPUB 20080301470 A1) discloses: client-server architecture may be embodied and represented on a same physical machine, this occurs when multiple virtual machines are processing on the same physical architecture, such that one virtual machine is the client and another virtual machine is the server (see [0013]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196